          Case 3:21-cv-00132-JM Document 10 Filed 08/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

STEVEN MELTON                                                                PLAINTIFF

vs.                                   Case No. 3:21-cv-132

CITY OF FORREST CITY, AR and
MAYOR CEDRIC WILLIAMS in His
Individual Capacity                                                          DEFENDANTS

                                          JUDGMENT

       For the reasons stated in the order filed this date, Plaintiff’s complaint against Defendants

is dismissed without prejudice.

       IT IS SO ORDERED this 5th day of August, 2021.



                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE
